 
 
Exhibit 10.2
 
EXECUTION VERSION




THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT


THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Third Amendment”), dated
as of September 15, 2014 among UNITED AIRLINES, INC. (formerly known as
Continental Airlines, Inc. and as successor by merger to United Air Lines,
Inc.), a Delaware corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS,
INC., a Delaware corporation (“UCH”), JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors and permitted assigns, the “Administrative Agent”), as Issuing Lender
and as Term B-1 Lender (in such capacity, the “Term B-1 Lender”), BNP PARIBAS,
as a new Revolving Lender, and the Consenting Lenders (as defined
below).  Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Loan Agreement referred to below (as amended by this Third Amendment).


W I T N E S S E T H:
WHEREAS, the Borrower, UCH and certain of its subsidiaries other than the
Borrower from time to time, as guarantors, the Lenders and the Administrative
Agent are parties to a Credit and Guaranty Agreement dated as of March 27, 2013
(as amended by the First Amendment to Credit and Guaranty Agreement, dated as of
March 27, 2014, and the Second Amendment to Credit and Guaranty Agreement, dated
as of July 25, 2014, and as further amended, modified and supplemented and in
effect on the date hereof, the “Loan Agreement”) comprised of a $1,000,000,000
revolving credit facility and a $900,000,000 original principal amount term loan
facility;


WHEREAS, the Borrower has proposed to (i) extend the Revolving Facility Maturity
Date to January 2, 2019, (ii) upsize the existing Revolving Commitments by
$350,000,000 to a Total Revolving Commitment of $1,350,000,000 and (iii) add a
new class of term loans in an aggregate principal amount of $500,000,000, in
each case on the terms and conditions set forth herein;


WHEREAS, the Borrower also desires to execute and deliver Amendment No. 1 to the
SRG Security Agreement (the “SRG Security Agreement Amendment”) and Amendment
No. 1 to the Slot and Gate Security Agreement (the “Slot and Gate Security
Agreement Amendment”) on the Third Amendment Effective Date (as defined below)
to pledge additional Collateral to secure its Obligations under the Facilities;
and


WHEREAS, each Revolving Lender (other than ING Capital LLC) immediately prior to
the effectiveness of this Third Amendment (each, a “Consenting Lender”) desires
to consent to the amendments set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


SECTION 1 - Loan  Agreement  Amendments.  Subject to the satisfaction of the
conditions set forth in Section 2 hereof, the Loan Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and

 
 

--------------------------------------------------------------------------------

 

to add the double underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the Loan
Agreement attached as Exhibit A. Each Lender (such Lenders constituting the
Required Lenders) party hereto consents to the terms of this Amendment as set
forth in Exhibit A hereto.


SECTION 2 - Conditions to Effectiveness.  This Third Amendment shall become
effective on the date when each of the following conditions specified below
shall have been satisfied (the “Third Amendment Effective Date”):


 
(a) Executed Amendment.  The Administrative Agent shall have received signed
signature pages to this Third Amendment from the Borrower, Parent, JPMorgan
Chase Bank, N.A. (as Administrative Agent, Issuing Lender and Term B-1 Lender),
BNP Paribas and the Consenting Lenders
 
(b) Supporting Documents.  The Administrative Agent shall have received in form
and substance reasonably satisfactory to the Administrative Agent:
 
(i) from each of the Borrower and Parent, a certificate of the Secretary of
State of the state of Delaware, dated as of a recent date, as to the good
standing of that entity and as to the charter documents on file in the office of
such Secretary of State;
 
(ii) from the Borrower and Parent, a certificate of the Secretary or an
Assistant Secretary (or similar officer), of such entity dated the Third
Amendment Effective Date and certifying (A) that attached thereto is a true and
complete copy of the certificate of incorporation and the by-laws of that entity
as in effect on the date of such certification, (B) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors of that
entity authorizing the execution, delivery and performance by it of this Third
Amendment, (C) that the certificate of incorporation of that entity has not been
amended since the date of the last amendment thereto indicated on the
certificate of the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each officer of that
entity executing this Third Amendment, the SRG Security Agreement Amendment and
the Slot and Gate Security Agreement Amendment or any other document delivered
by it in connection herewith or therewith (in each case to the extent such
entity is a party to such document) (such certificate to contain a certification
by another officer of that entity as to the incumbency and signature of the
officer signing the certificate referred to in this clause (ii)); and
 
(iii) from the Borrower and Parent, an Officer’s Certificate certifying (A) as
to the truth in all material respects of the representations and warranties set
forth in Section 3 of this Third Amendment as though made by it on the Third
Amendment Effective Date, except to the extent that any such representation or
warranty relates to a specified date, in which case as of such date (provided
that any representation or warranty that is qualified by materiality, “Material
Adverse Change” or “Material Adverse Effect” shall be true and correct in all
respects as of the applicable date, before and after giving effect to this Third
Amendment) and (B) as to the absence of any event occurring and

 
 

--------------------------------------------------------------------------------

 

continuing, or resulting from the transactions contemplated hereby to occur on
the Third Amendment Effective Date, that constitutes an Event of Default.
 
(c) Security Agreements.  The Borrower shall have duly executed and delivered to
the Administrative Agent (x) the SRG Security Agreement Amendment and (y) the
Slot and Gate Security Agreement Amendment, together with UCC financing
statement amendments in form and substance reasonably acceptable to the
Administrative Agent to reflect the changes contemplated by the SRG Security
Agreement Amendment and the Slot and Gate Security Agreement Amendment, in each
case as may be required to grant, continue and maintain an enforceable security
interest in the applicable Collateral subject to the Lien of the SRG Security
Agreement and the Slot and Gate Security Agreement (subject to the terms of the
Loan Documents) in accordance with the UCC as enacted in all relevant
jurisdictions.
 
(d) Opinions of Counsel.  The Administrative Agent shall have received:
 
(i) a written opinion of David Olaussen, Managing Counsel—Finance, Fleet &
Loyalty, for the Borrower, dated the Third Amendment Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent;
 
(ii) a written opinion of Hughes Hubbard & Reed LLP, special New York counsel to
the Borrower and Parent, dated the Third Amendment Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent; and
 
(iii) a written opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, dated the Third Amendment Effective Date,
in form and substance reasonably satisfactory to the Administrative Agent.
 
(e) Payment of Expenses.  The Borrower shall have paid all reasonable and
documented out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP) for which
invoices have been presented at least one Business Day prior to the Third
Amendment Effective Date.
 
(f) Evidence of Repayment.  Upon the making of the Class B-1 Term Loans on the
Third Amendment Effective Date (and after giving effect to the application of
the proceeds thereof), the outstanding principal amount of, the accrued and
unpaid interest on, and all other amounts then due with respect to, the 6.75%
Notes shall have been paid in full, and the liens securing the 6.75% Notes shall
have been released, in each case in a manner reasonably satisfactory to the
Administrative Agent.
 
(g) Representations and Warranties.  All representations and warranties of the
Borrower set forth in Section 3 of this Third Amendment shall be true and
correct in all material respects on and as of the Third Amendment Effective
Date, before and after giving effect to the transactions contemplated hereby to
occur on the Third Amendment Effective Date, as though made on and as of such
date (except to the extent any such representation or warranty by its terms is
made as of a different specified date, in which case as of such specified date);
provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as

 
 

--------------------------------------------------------------------------------

 

of the applicable date, before and after giving effect to the transactions
contemplated hereby to occur on the Third Amendment Effective Date.
 
(h) No Event of Default.  Before and after giving effect to the transactions
contemplated hereby to occur on the Third Amendment Effective Date, no Event of
Default shall have occurred and be continuing on the Third Amendment Effective
Date.
 
(i) Patriot Act.  The Lenders shall have received at least five (5) days prior
to the Third Amendment Effective Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act, that
such Lenders shall have requested from the Borrower or Parent prior to such
date.
 
(j) Adjustment of Revolving Loans.  To the extent the Commitments being
increased on the Third Amendment Effective Date are Revolving Commitments, each
of the existing Revolving Lenders shall assign to each of the applicable New
Lenders, and each of the New Lenders shall purchase from each of the existing
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on the Third
Amendment Effective Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by the existing Revolving Lenders and New Lenders ratably in accordance with
their Revolving Commitments after giving effect to the increased Revolving
Commitments on the Third Amendment Effective Date.  If there is a new Borrowing
of Revolving Loans on the Third Amendment Effective Date, the Revolving Lenders
after giving effect to the Third Amendment Effective Date shall make such
Revolving Loans in accordance with Section 2.01(a) of the Loan Agreement.
 
The Administrative Agent shall promptly notify the parties hereto and the other
Lenders of the occurrence of the Third Amendment Effective Date. On the Third
Amendment Effective Date and concurrently herewith, the Borrower shall pay to
the Administrative Agent, the Lead Arrangers and the Lenders the then unpaid
balance of all accrued and unpaid Fees due, owing and payable and pursuant to
the Loan Agreement, as referred to in Sections 2.19 and 2.20 thereof.


 
SECTION 3 - Representations and Warranties.  In order to induce the other
parties hereto (excluding the Borrower or Parent, as the case may be) to enter
into this Third Amendment, each of the Borrower and Parent jointly and severally
represents and warrants to each of such other parties that on and as of the date
hereof after giving effect to this Third Amendment:
 
(a) no Event of Default has occurred and is continuing or would result from
giving effect to the Third Amendment;
 
(b) the representations and warranties contained in the Loan Agreement and the
other Loan Documents (other than the representations and warranties set forth in
Sections 3.05(b), 3.06 and 3.09(a) of the Loan Agreement), are true and correct
in all material respects on and as of the date hereof with the same effect as if
made on and as of the date hereof except to the extent that

 
 

--------------------------------------------------------------------------------

 

such representations and warranties expressly relate to an earlier date and in
such case as of such date; provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects, as though made on and as of the
applicable date, before and after giving effect to the Third Amendment;
 
(c) except as disclosed in Parent’s Annual Report on Form 10-K for 2013 or any
subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC, since
December 31, 2013 there has been no Material Adverse Change;
 
(d) as of the Third Amendment Effective Date, other than as set forth on
Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of Parent, and (b) Parent owns no
other Subsidiaries (other than Immaterial Subsidiaries), whether directly or
indirectly;
 
(e) except as disclosed in Parent’s Annual Report on Form 10-K for 2013 or any
subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC since
December 31, 2013, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Borrower or the Guarantors, threatened
against the Borrower or the Guarantors or any of their respective properties
(including any properties or assets that constitute Collateral under the terms
of the Loan Documents), before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that (i) are
likely to have a Material Adverse Effect or (ii) could reasonably be expected to
affect the legality, validity, binding effect or enforceability of the Loan
Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions; and
 
(f) Parent has implemented and maintains in effect policies and procedures
intended to ensure compliance by Parent, its Subsidiaries and, when acting in
such capacity, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent and its Subsidiaries
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of Parent, any of its Subsidiaries or to the knowledge
of Parent any of their respective directors or officers is a Sanctioned Person.
 


SECTION 4 - Reference to and Effect on the Loan Agreement; Ratification.  At and
after the effectiveness of this Third Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement, as amended by this Third Amendment. The Loan Agreement and each of
the other Loan Documents, as specifically amended by this Third Amendment, and
the obligations of the Borrower hereunder and thereunder, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.  The parties hereto confirm and agree that the guaranty under
Section 9 of the Loan Agreement shall continue in full force and effect after
giving effect to this Third Amendment, and the term “Obligations” as used in the
Loan Agreement shall include all obligations of the Borrower under the Loan
Agreement, as amended by this Third Amendment.    This Third Amendment shall be
deemed to be a “Loan Document” for all purposes of the Loan Agreement and the
other Loan Documents. The execution, delivery and effectiveness of this

 
 

--------------------------------------------------------------------------------

 

Third Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.


SECTION 5 - Execution in Counterparts.  This Third Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Third Amendment shall become effective
as set forth in Section 2, and from and after the Third Amendment Effective Date
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, permitted transferees and permitted assigns. Delivery of
an executed counterpart of a signature page of this Third Amendment by facsimile
or electronic .pdf copy shall be effective as delivery of a manually executed
counterpart of this Third Amendment.


SECTION 6 - Governing Law.  THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 7 – New Lenders.  Subject to the satisfaction of the conditions set
forth in Section 2 and effective as of the Third Amendment Effective Date, BNP
Paribas and the Term B-1 Lender each (i) shall be deemed to be a party to the
Loan Agreement (as amended by this Third Amendment), (ii) shall be bound by the
terms and conditions, and subject to the rights and obligations, of a Lender
under the Loan Agreement and the other Loan Documents and (iii) shall have its
Commitment be in full force and effect as and from the Third Amendment Effective
Date.


SECTION 8 - Waiver of Notice.  The Administrative Agent waives the requirement
for it to receive the notice specified in Section 2.27(a) with respect to the
transactions contemplated by this Third Amendment.


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the day and year above written.





 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Lender, Issuing Lender and Term B-1 Lender
         
By:
/s/ Matthew H. Massie
     
Name:
Matthew H. Massie
     
Title:
Managing Director
 






 
UNITED AIRLINES, INC.
         
By:
/s/ Gerald Laderman
     
Name:
Gerald Laderman
     
Title:
Senior Vice President Finance, Procurement and Treasurer
 






 
UNITED CONTINENTAL HOLDINGS, INC.
         
By:
/s/ Gerald Laderman
     
Name:
Gerald Laderman
     
Title:
Senior Vice President Finance, Procurement and Treasurer
 









Third Amendment To Credit And Guaranty Agreement



 
 

--------------------------------------------------------------------------------

 






 
BANK OF AMERICA, N.A.
         
By:
/s/ Kenneth J. Beck
     
Name:
Kenneth J. Beck
     
Title:
Director
 















Third Amendment To Credit And Guaranty Agreement





 
 

--------------------------------------------------------------------------------

 






 
BARCLAYS BANK PLC
     
By:
/s/ Christopher R. Lee
     
Name:
Christopher R. Lee
     
Title:
Assistant Vice President
 















Third Amendment To Credit And Guaranty Agreement







 
 

--------------------------------------------------------------------------------

 




 
BNP PARIBAS
     
By:
/s/ Robert Papas
     
Name:
Robert Papas
     
Title:
Director
Transportation Group-Aviation Finance
           
By:
/s/ Elena Serdyuk
     
Name:
Elena Serdyuk
     
Title:
Director
 















Third Amendment To Credit And Guaranty Agreement





 
 

--------------------------------------------------------------------------------

 




 
CITIBANK, N.A.
     
By:
/s/ Scott Slavik
     
Name:
Scott Slavik
     
Title:
Vice President
 















Third Amendment To Credit And Guaranty Agreement







 
 

--------------------------------------------------------------------------------

 






 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
     
By:
/s/ Brian Bolotin
     
Name:
Brian Bolotin
     
Title:
Managing Director
           
By:
/s/ Thomas Jean
     
Name:
Thomas Jean
     
Title:
Director
 















Third Amendment To Credit And Guaranty Agreement







 
 

--------------------------------------------------------------------------------

 




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
     
By:
/s/ Vipul Dhadda
     
Name:
Vipul Dhadda
     
Title:
Authorized Signatory
           
By:
/s/ D. Andrew Maletta
     
Name:
D. Andrew Maletta
     
Title:
Authorized Signatory
 















Third Amendment To Credit And Guaranty Agreement





 
 

--------------------------------------------------------------------------------

 






 
DEUTSCHE BANK AG NEW YORK BRANCH
     
By:
/s/ Kirk L. Tashjian
     
Name:
Kirk L. Tashjian
     
Title:
Vice President
           
By:
/s/ Michael Winters
     
Name:
Michael Winters
     
Title:
Vice President
 















Third Amendment To Credit And Guaranty Agreement





 
 

--------------------------------------------------------------------------------

 






 
GOLDMAN SACHS BANK USA
     
By:
/s/ Mark Walton
     
Name:
Mark Walton
     
Title:
Authorized Signatory
 















Third Amendment To Credit And Guaranty Agreement







 
 

--------------------------------------------------------------------------------

 






 
MORGAN STANLEY BANK, N.A.
     
By:
/s/ Michael King
     
Name:
Michael King
     
Title:
Authorized Signatory
 















Third Amendment To Credit And Guaranty Agreement







 
 

--------------------------------------------------------------------------------

 






 
MORGAN STANLEY SENIOR FUNDING, INC.
     
By:
/s/ Michael King
     
Name:
Michael King
     
Title:
Vice President
 















Third Amendment To Credit And Guaranty Agreement





 
 

--------------------------------------------------------------------------------

 






 
OPUS BANK
     
By:
/s/ Jeff Worden
     
Name:
Jeff Worden
     
Title:
VP, Portfolio Manager
 















Third Amendment To Credit And Guaranty Agreement









 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06


SUBSIDIARIES OF UNITED CONTINENTAL HOLDINGS, INC.



 
Jurisdiction of Incorporation
 
Ownership (directly or indirectly by Parent)
     
Air Wis Services, Inc.
Wisconsin
100%
United Airlines, Inc.
Delaware
100%
UAL Benefits Management, Inc.
Delaware
100%
 
Air Wisconsin, Inc.
Wisconsin
100%
 
Domicile Management Services, Inc.
Delaware
100%
 
Air Micronesia, Inc.
Delaware
100%
CALFINCO Inc.
Delaware
100%
Century Casualty Company
Vermont
100%
Continental Airlines Domain Name Limited
England
100%
Continental Airlines Finance Trust II
Delaware
100%
Continental Airlines Fuel Purchasing Group, LLC
Delaware
100%
Continental Airlines, Inc. Supplemental Retirement Plan for Pilots Trust
Delaware
100%
Continental Airlines Purchasing Holdings LLC
Delaware
100%
Presidents Club of Guam, Inc.
Delaware
100%
Continental Express, Inc.
Delaware
100%
 
CAL Cargo, S.A. de C.V.
Mexico
100%
 
Continental Airlines de Mexico, S.A.
Mexico
99.96%
 
Continental Micronesia, Inc.
Delaware
100%
 
Continental Airlines Purchasing Services LLC
Delaware
100%
 
Covia LLC
Delaware
100%
Mileage Plus Holdings, LLC
Delaware
100%
United Aviation Fuels Corporation
Delaware
100%
United Cogen, Inc.
Delaware
100%
United Vacations, Inc.
Delaware
100%
 
Galileo Japan Partnership
Japan
56%
 
MPH I, Inc.
Delaware
100%
Mileage Plus, Inc.
Delaware
100%
 
Mileage Plus Marketing, Inc.
Delaware
100%


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


[Attached]





 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 


 
EXECUTION VERSION
 


 
MARKED VERSION REFLECTING CHANGES
PURSUANT TO THIRD AMENDMENT
ADDED TEXT SHOWN UNDERSCORED
DELETED TEXT SHOWN  STRIKETHROUGH

 

--------------------------------------------------------------------------------


 
CREDIT AND GUARANTY AGREEMENT
 
dated as of March 27, 2013
 
among
 
CONTINENTAL AIRLINES, INC.,
 
and
 
UNITED AIR LINES, INC.,
 
as Co-Borrowers,


UNITED CONTINENTAL HOLDINGS, INC.,
 
as Parent and a Guarantor,


THE SUBSIDIARIES OF THE PARENT PARTY HERETO
OTHER THAN THE CO-BORROWERS,
 
as Guarantors,
 
 
THE LENDERS PARTY HERETO,
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
 
 
BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.
 
and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agents,
 
 
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA
 
and
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 


 
 

--------------------------------------------------------------------------------

 


Table of Contents


Page
 
SECTION 1. DEFINITIONS
2
Section 1.01.  Defined Terms
2
Section 1.02.  Terms Generally
5052
Section 1.03.  Accounting Terms; GAAP
5053
 
SECTION 2. AMOUNT AND TERMS OF CREDIT
5153
Section 2.01.  Commitments of the Lenders; Term Loans
5153
Section 2.02.  Letters of Credit
5254
Section 2.03.  Requests for Loans
5760
Section 2.04.  Funding of Loans
5962
Section 2.05.  Interest Elections
6063
Section 2.06.  Limitation on Eurodollar Tranches
6164
Section 2.07.  Interest on Loans
6164
Section 2.08.  Default Interest
6164
Section 2.09.  Alternate Rate of Interest
6165
Section 2.10.  Amortization of Term Loans; Repayment of Loans; Evidence of Debt
6265
Section 2.11.  Optional Termination or Reduction of Revolving Commitments
6366
Section 2.12.  Mandatory Prepayment of Loans; Commitment Termination
6366
Section 2.13.  Optional Prepayment of Loans
6468
Section 2.14.  Increased Costs
6669
Section 2.15.  Break Funding Payments
6871
Section 2.16.  Taxes
6872
Section 2.17.  Payments Generally; Pro Rata Treatment
7175
Section 2.18.  Mitigation Obligations; Replacement of Lenders
7377
Section 2.19.  Certain Fees
7477
Section 2.20.  Commitment Fee and Upfront Fee
7478
Section 2.21.  Letter of Credit Fees
7478
Section 2.22.  Nature of Fees
7578
Section 2.23.  Right of Set-Off
7579
Section 2.24.  Security Interest in Letter of Credit Account
7579
Section 2.25.  Payment of Obligations
7579
Section 2.26.  Defaulting Lenders
7679
Section 2.27.  Increase in Commitment
8084
Section 2.28.  Extension of Term Loans; Extension of the Revolving Facility
8286
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
8690
Section 3.01.  Organization and Authority
8791
Section 3.02.  Air Carrier Status
8791
Section 3.03.  Due Execution
8791
Section 3.04.  Statements Made
8892





i


 
 

--------------------------------------------------------------------------------

 




Section 3.05.  Financial Statements; Material Adverse Change
8892
Section 3.06.  Ownership of Subsidiaries
8892
Section 3.07.  Liens
8992
Section 3.08.  Use of Proceeds
8993
Section 3.09.  Litigation and Compliance with Laws
8993
Section 3.10.  FAA Slot Utilization
8993
Section 3.11.  Foreign Slot Utilization
8993
Section 3.12.  Routes
9094
Section 3.13.  Margin Regulations; Investment Company Act
9094
Section 3.14.  Ownership of Collateral
9094
Section 3.15.  Perfected Security Interests
9195
Section 3.16.  Payment of Taxes
9195
Section 3.17. Anti-Corruption Laws and Sanctions
95
 
SECTION 4. CONDITIONS OF LENDING
9195
Section 4.01.  Conditions Precedent to Closing
9195
Section 4.02.  Conditions Precedent to Each Loan and Each Letter of Credit
9498
 
SECTION 5. AFFIRMATIVE COVENANTS
9599
Section 5.01.  Financial Statements, Reports, etc.
9599
Section 5.02.  Taxes
97101
Section 5.03.  Stay, Extension and Usury Laws
97101
Section 5.04.  Corporate Existence
97102
Section 5.05.  Compliance with Laws
98102
Section 5.06. Designation of Restricted and Unrestricted Subsidiaries
98102
Section 5.07.  Delivery of Appraisals
99103
Section 5.08.  Regulatory Cooperation
99103
Section 5.09.  Regulatory Matters; Citizenship; Utilization; Collateral
Requirements
100104
Section 5.10.  Collateral Ownership
102106
Section 5.11.  Insurance
102106
Section 5.12.  Additional Guarantors; Grantors; Collateral
102106
Section 5.13.  Access to Books and Records
103107
Section 5.14.  Further Assurances
104108
 
SECTION 6. NEGATIVE COVENANTS
104108
Section 6.01.  Restricted Payments
104108
Section 6.02.  Restrictions on Ability of Restricted Subsidiaries to Pay
Dividends and Make Certain Other Payments
109114
Section 6.03.  Incurrence of Indebtedness and Issuance of Preferred Stock
112116
Section 6.04.  Disposition of Collateral
117121
Section 6.05.  Transactions with Affiliates
118122
Section 6.06.  Liens
119123
Section 6.07.  Business Activities
119124
Section 6.08.  Liquidity
119124
Section 6.09.  Collateral Coverage Ratio
120124





ii


 
 

--------------------------------------------------------------------------------

 




Section 6.10.  Merger, Consolidation, or Sale of Assets
121125
Section 6.11. Use of Proceeds
126
 
SECTION 7. EVENTS OF DEFAULT
122126
Section 7.01.  Events of Default
122126
 
SECTION 8. THE AGENTS
125130
Section 8.01.  Administration by Agents
125130
Section 8.02.  Rights of Administrative Agent
126130
Section 8.03.  Liability of Agents
126131
Section 8.04.  Reimbursement and Indemnification
127132
Section 8.05.  Successor Agents
128132
Section 8.06.  Independent Lenders
128133
Section 8.07.  Advances and Payments
129133
Section 8.08.  Sharing of Setoffs
129133
Section 8.09.  Withholding Taxes
130134
Section 8.10.  Appointment by Secured Parties
130134
 
SECTION 9. GUARANTY
130135
Section 9.01.  Guaranty
130135
Section 9.02.  No Impairment of Guaranty
131136
Section 9.03.  Continuation and Reinstatement, etc.
132136
Section 9.04.  Subrogation
132136
Section 9.05.  Discharge of Guaranty
132137
 
SECTION 10. MISCELLANEOUS
133137
Section 10.01.  Notices
133137
Section 10.02.  Successors and Assigns
134138
Section 10.03.  Confidentiality
139144
Section 10.04.  Expenses; Indemnity; Damage Waiver
140144
Section 10.05.  Governing Law; Jurisdiction; Consent to Service of Process
142147
Section 10.06.  No Waiver
142147
Section 10.07.  Extension of Maturity
143147
Section 10.08.  Amendments, etc.
143147
Section 10.09.  Severability
146150
Section 10.10.  Headings
146150
Section 10.11.  Survival
146151
Section 10.12.  Execution in Counterparts; Integration; Effectiveness
146151
Section 10.13.  USA Patriot Act
146151
Section 10.14.  New Value
147151
Section 10.15.  WAIVER OF JURY TRIAL
147151
Section 10.16.  No Fiduciary Duty
147152
Section 10.17.  Joint and Several Obligations
148152
Section 10.18.  Intercreditor Agreements
148153







iii


 
 

--------------------------------------------------------------------------------

 


 


 
SECTION 1.
 
DEFINITIONS
Section 1.01.  Defined Terms.
 
“6.75% Notes” means the notes outstanding under the Indenture, dated as of
August 18, 2010 between, inter alios, United Airlines, Inc. (formerly known as
Continental Airlines, Inc.) and The Bank of New York Mellon Trust Company, N.A.,
as trustee.
 
“2014 Extended Revolving Commitment” means the Existing Revolving Commitments
set forth in the column “2014 Extended Revolving Commitment” in Section A of
Annex A hereto held by the corresponding Revolving Lender as of the Third
Amendment Effective Date and any assignment thereof in whole or in part.
 
“2014 Revolving Commitment” shall have the meaning given to such term in the
definition of “Revolving Commitment.”
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).
 
“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Administrative Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Administrative Agent as Collateral hereunder or
under any other Loan Document, in each case giving the Administrative Agent
exclusive control over the applicable account and in form and substance
reasonably satisfactory to the Administrative Agent and as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
 
“Account Debtor” shall mean the Person obligated on an Account. “Acquired Debt”
means, with respect to any specified Person:
 
(1)           Indebtedness, Disqualified Stock or preferred stock of any other
Person existing at the time such other Person is merged, consolidated or
amalgamated with or into such specified Person, or became a Subsidiary of such
specified Person, to the extent such Indebtedness is incurred or such
Disqualified Stock or preferred stock is issued in connection with, or in
contemplation of, such other Person merging, consolidating or amalgamating with
or into, or becoming a Subsidiary of, such specified Person; and




2


 
 

--------------------------------------------------------------------------------

 


 
principal amount of such Lender’s Term Loans and, (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments of
such Lender have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding and (iii) the aggregate amount of such
Lender's Commitments with respect to each Class of Term Loans (if any) then in
effect.
 
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
 
“Aircraft Appraiser” shall mean (i) AVITAS, (ii) any appraisal firm listed on
Annex B hereof or (iii) any other independent appraisal firm appointed by the
Co-Borrowers and satisfactory to the Administrative Agent.
 
“Airline/Parent Merger” means the merger or consolidation, if any, of one or
both of the Co-Borrowers and Parent.
 
“Airlines Merger” means the merger or consolidation of Continental and United.
 
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
One-Month LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.
 
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to Parent or its Subsidiaries from time to time intended to
prevent or restrict bribery or corruption.
 
“Applicable Margin” shall mean (i) with respect to Revolving Loans, a rate per
annum equal to (x) 2.00%, in the case of ABR Loans and (y) 3.00% in the case of
Eurodollar Loans and, (ii) with respect to Class B Term Loans, a rate per annum
equal to (1) in the event the Rating by Moody’s is Ba3 or better and the Rating
by S&P is BB- or better, 1.50% in the case of ABR Loans and 2.50% in the case of
Eurodollar Loans and (2) otherwise, 1.75% in the case of ABR Loans and 2.75% in
the case of Eurodollar Loans and (iii) with respect to Class B-1 Term Loans, a
rate per annum equal to (1) in the event the Rating by Moody’s is Ba3 or better
and the Rating by S&P is BB- or better, 1.75% in the case of ABR Loans and 2.75%
in the case of Eurodollar Loans and (2) otherwise, 2.00% in the case of ABR
Loans and 3.00% in the case of Eurodollar Loans. If the Ratings established by
Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of




4


 
 

--------------------------------------------------------------------------------

 





 
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
 
“ARB Indebtedness” shall mean, with respect to Parent or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of Parent or
such Subsidiary created or arising with respect to any limited recourse revenue
bonds issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.
 
“Arranger Fee  LetterLetters” shall have the meaning given to such term in
Section 2.19.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.
 
“AVITAS” means AVITAS, Inc.
 
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith.
 
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
 
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any
 


 
6


 
 

--------------------------------------------------------------------------------

 


 
particular “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), such “person” will be deemed to have beneficial ownership of all
securities that such “person” has the right to acquire by conversion or exercise
of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.  The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” means:
 
(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;
 
(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;
 
(3) with respect to a limited liability company, the managing member or members,
manager or managers or any controlling committee of managing members or managers
thereof; and
 
(4) with respect to any other Person, the board or committee of such Person
serving a similar function.
 
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders, the Term B Lenders or the Term
B-1 Lenders, as the case may be, on a single date and having, in the case of
Eurodollar Loans, a single Interest Period.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with the borrowing or repayment of a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.
 
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
 
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a
 


 
7


 
 

--------------------------------------------------------------------------------

 


 
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel II or Basel III) or (b) compliance by any Lender or Issuing Lender (or,
for purposes of Section 2.14(b), by any lending office of such Lender or Issuing
Lender through which Loans and/or Letters of Credit are issued or maintained or
by such Lender’s or Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Change of Control” means the occurrence of any of the following:
 
(1) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of Parent and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act));
 
(2) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent  (measured by voting
power rather than number of shares), other than (A) any such transaction where
the Voting Stock of Parent (measured by voting power rather than number of
shares) outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any merger or consolidation of Parent with or into any
Person (including any “person” (as defined above)) which owns or operates
(directly or indirectly through a contractual  arrangement) a Permitted Business
(a “Permitted Person”) or a Subsidiary of a Permitted Person, in each case, if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares); or
 
(3) during any period of up to 24 consecutive months, a majority of the Board of
Directors (excluding vacant seats) of Parent shall cease to consist of
Continuing Directors.
 
“Chase Intercreditor Agreement” shall have the meaning given such term in
Section 4.01(d).
 
“Class”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Class B
Term Loans, Class B-1 Term Loans or Incremental Term Loans that are not Class B
Term Loans or Class B-1 Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment or a
Term Loan Commitment.
 


 
10


 
 

--------------------------------------------------------------------------------

 


 
“Class B Term Loan Commitment” shall mean the commitment of each Term B Lender
to make Class B Term Loans hereunder in an aggregate principal amount  equal to
the amount set forth under the heading “Class B Term Loan Commitment”
opposite its name in Annex A hereto or in the Assignment and Acceptance pursuant
to which such Term B Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.
 
“Class B Term Loan Maturity Date” shall have the meaning provided in the
definition of Term Loan Maturity Date.
 
“Class B Term Loan Termination Date” shall mean the earlier to occur of (a) the
Class B Term Loan Maturity Date and (b) the acceleration of the Class B Term
Loans in accordance with the terms hereof.
 
“Class B Term Loans” has the meaning set forth in Section 2.01(b).
 
“Class B-1 Term Loan Commitment” shall mean the commitment of each Term B-1
Lender to make Class B-1 Term Loans hereunder in an aggregate principal amount
equal to the amount set forth under the heading “Class B-1 Term Loan
Commitments” opposite its name in Annex A hereto or in the Assignment and
Acceptance pursuant to which such Term B-1 Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof.
 
“Class B-1 Term Loan Maturity Date” shall have the meaning provided in the
definition of Term Loan Maturity Date.
 
“Class B-1 Term Loan Termination Date” shall mean the earlier to occur of (a)
the Class B-1 Term Loan Maturity Date and (b) the acceleration of the Class B-1
Term Loans in accordance with the terms hereof.
 
“Class B-1 Term Loans” has the meaning set forth in Section 2.01(b).
 
“Closing Date” shall mean the date on which this Agreement has been executed and
the conditions precedent set forth in Section 4.01 have been satisfied or
waived.
 
“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof,
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.
 
“Co-Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Co-Branded Agreement” means that certain Consolidated Amended and Restated
Co-Branded Card Marketing Services Agreement, dated as of June 9, 2011 among
Parent, United, Mileage Plus Holdings, LLC, Continental and Chase Bank USA,
N.A., as may be further amended, amended and restated, modified, supplemented,
replaced or extended from time to time.
 


 
11


 
 

--------------------------------------------------------------------------------

 


 


 
“Co-Branded Secured Obligations” means, as at any date of determination, the
“Full Secured Obligations” (as defined in the Co-Branded Agreement).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Administrative Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) each of the Letter of Credit Account and the
Collateral Proceeds Account, together with all amounts on deposit therein and
all proceeds thereof.
 
“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Appraised Value of the Eligible Collateral as of such date to (ii) the sum,
without duplication, of (x) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (y) the aggregate principal amount of all
Term Loans then outstanding, plus (z) the aggregate amount of all Designated
Hedging Obligations that constitute “Obligations” then outstanding (such sum,
the “Total Obligations”).
 
“Collateral Documents” shall mean, collectively, the SRG Security Agreement, the
Slot and Gate Security Agreement, the Account Control Agreements and other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties, in
each case so long as such agreement, instrument or document shall not have been
terminated in accordance with its terms.
 
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.
 
“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Administrative Agent into which the Net Proceeds
of any Collateral Sale or Recovery Event may be deposited in accordance with the
provisions of this Agreement.
 
“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having a Fair Market Value in excess of $25,000,000.
 
“Commitment” shall mean, as to any Lender, the sum of the Revolving Commitment,
if any, and the Term Loan Commitment, if any, of such Lender, it being
understood that the “Term Loan Commitment” of a Lender shall remain in effect
until the  applicable Term Loans have been funded in full in accordance with
this Agreement.
 
“Commitment Fee” shall have the meaning given to such term in Section 2.20.
 
“Commitment Fee Rate” shall mean 0.75% per annum.
 


 
12


 
 

--------------------------------------------------------------------------------

 


 


 
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Parent or either Co-Borrower and any Person that, at the time such Person
entered into such Hedging Agreement, was a Revolving Lender or an Affiliate of a
Revolving Lender, as designated by the relevant Lender (or Affiliate of a
Lender) and the Parent or such Co- Borrower, by written notice to the
Administrative Agent, as a “Designated Hedging Agreement,” which notice shall
include a copy of an agreement providing for (i) a methodology agreed to by the
Parent or such Co-Borrower, such Lender or Affiliate of a Lender, and the
Administrative Agent for reporting the outstanding amount of Designated Hedging
Obligations under such Designated Hedging Agreement from time to time, (ii) an
agreed-upon maximum amount of Designated Hedging Obligations under such
Designated Hedging Agreement that can be included as Obligations, and (iii) the
acknowledgment of such Lender or Affiliate of a Lender that its security
interest in the Collateral securing such Designated Hedging Obligations shall be
subject to the Loan Documents; provided that, after giving effect to such
designation, the aggregate agreed-upon maximum amount of all “Designated Hedging
Obligations” included as Obligations, together with the aggregate agreed- upon
maximum amount of all “Designated Banking Product Obligations” included as
Obligations, shall not exceed $100,000,000 in the aggregate; provided, further,
that so long as any Revolving Lender is a Defaulting Lender, such Revolving
Lender shall not have any rights hereunder with respect to any Designated
Hedging Agreement entered into while such Revolving Lender was a Defaulting
Lender.
 
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.
 
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof.  The terms
“Dispose” and “Disposed of” shall have correlative meanings.  For the avoidance
of doubt, a reduction in frequency of flight operations over a Route shall not
be a “Disposition” with respect to such Route.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the latest Term Loan
Maturity Date then in effect.  Notwithstanding the
 


 
18


 
 

--------------------------------------------------------------------------------

 


 
thereof or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or (ii) as a result of
a present or former connection between such recipient and the jurisdiction
imposing such Taxes (other than a connection arising from such  recipient’s
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
this Agreement or any Loan Document, or sold or assigned an interest in this
Agreement or any Loan Document), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction in
which such recipient is located, (c) in the case of a Foreign Lender, any
withholding Tax or gross income Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except, and then only to the extent that,
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from either Co-Borrower with respect to such withholding Tax pursuant to
Section 2.16(a), (d) in the case of a Lender, any withholding Tax that is
attributable to such Lender’s failure to deliver the documentation described in
Section 2.16(f) or 2.16(g) and (e) any U.S. withholding Tax that is imposed by
reason of FATCA.
 
“Existing Indebtedness” means all Indebtedness of the Parent and its
Subsidiaries (other than Indebtedness incurred under clauses (1) or (3) of the
definition of “Permitted Debt”) in existence on the Closing Date, until such
amounts are repaid.
 
“Existing Revolver” means the Credit and Guaranty Agreement, dated as of
December 22, 2011 among, inter alios, the Co-Borrowers, the Parent, the other
subsidiaries of the Parent party thereto as guarantors, the lenders party
thereto, and Citibank, N.A., as administrative agent.
 
“Existing Revolving Commitment” shall have the meaning given to such term in the
definition of “Revolving Commitment.”
 
“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(b)(ii).
 
“Extended Term Loan” shall have the meaning given to such term in Section
2.28(a)(ii).
 
“Extension” shall mean a Term Loan Extension or a Revolver Extension, as the
case may be.
 
“Extension Amendment” shall have the meaning given to such term in Section
2.28(d).
 
“Extension Offer” shall mean a Term Loan Extension Offer or a Revolver Extension
Offer, as the case may be.
 
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
 


 
23


 
 

--------------------------------------------------------------------------------

 


 


 
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity date of any Term Loan.
 
“LC Commitment” shall mean  $1,000,000,0001,350,000,000.
 
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
 
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Co- Borrowers at such time; provided, that in the case of any
escalating Letter of Credit where the face amount thereof is subject to
escalation with no conditions, the LC Exposure with respect to such Letter of
Credit shall be determined by referring to the maximum face amount to which such
Letter of Credit may be so escalated.  The LC Exposure of any Revolving Lender
at any time shall be its Revolving Commitment Percentage of the total LC
Exposure at such time.
 
“Lead Arrangers” shall mean the Joint Lead Arrangers and BNP Paribas.
 
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
 
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of Parent or any Subsidiary of
Parent; provided that in any case the  account party of a Letter of Credit must
be a Co-Borrower, (iii) denominated in Dollars and
 
(iv) otherwise in such form as may be reasonably approved from time to time by
the Administrative Agent and the applicable Issuing Lender.
 
“Letter of Credit Account” shall mean the account established by the
 
Co-Borrowers under the sole and exclusive control of the Administrative Agent
maintained at the office of the Administrative Agent at 270 Park Avenue, New
York, NY 10017, designated as the “United Air Lines/Continental Airlines L/C
Account” that shall be used solely for the purposes set forth herein.
 
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
 
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum appearing on Bloomberg Page
BBAM1 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
 


 
32


 
 

--------------------------------------------------------------------------------

 


 
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period, provided, that solely in respect of
the Class B Term Loans  and the Class B-1 Term Loans, the LIBO Rate shall not be
less than 0.75%. In the event that the rate identified in the foregoing sentence
(without regard to the proviso) is not available at such time for any reason,
then such rate shall be the rate at which Dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period, provided,
solely in respect of the Class B Term Loans and Class B-1 Term Loans, such rate
shall not be less than 0.75%.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (e) or (f) of the
definition of “Permitted Disposition”), including any conditional sale or other
title retention agreement, any option or other agreement to sell or give a
security interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.
 
“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of the Parent and its Restricted Subsidiaries (excluding, for the avoidance of
doubt, any cash or Cash Equivalents held in accounts subject to Account Control
Agreements), (ii) the aggregate principal amount committed and available to be
drawn by the Parent and its Restricted Subsidiaries (taking into account all
borrowing base limitations or other restrictions) under all revolving credit
facilities (including the Revolving Facility) of the Parent and its Restricted
Subsidiaries and (iii) the scheduled net proceeds (after giving effect to any
expected repayment of existing Indebtedness using such proceeds) of any Capital
Markets Offering of the Parent or any of its Restricted Subsidiaries that has
priced but has not yet closed (until the earliest of the closing thereof, the
termination thereof without closing or the date that falls five (5) Business
Days after the initial scheduled closing date thereof).
 
“Loan Request” shall mean a request by either Co-Borrower, executed by a
Responsible Officer of such Co-Borrower, for a Loan in accordance with Section
2.03 in substantially the form of Exhibit D.
 
“Loans” shall mean, collectively, the Revolving Loans and the Term Loans.
 
“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement, the Administrative Agent Fee Letter, the Arranger Fee
LetterLetters and any other instrument or agreement (which is designated as a
Loan Document therein) executed and delivered by a Co-Borrower or a Guarantor to
the Administrative Agent, any Issuing Lender or any Lender, in each case, as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time in accordance with the terms hereof.
 


 
33


 
 

--------------------------------------------------------------------------------

 


 
“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).
 
“New Lender” shall have the meaning given to such term in Section 2.27(a).
 
“No Undisclosed MNPI Representation” by a Person shall mean a representation
that such Person is not in possession of any MNPI (other than MNPI which the
Person in whose favor such representation is made has elected not to receive).
 
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
 
“Non-Extended Revolving Commitment” means the Existing Revolving Commitment set
forth in the column “Non-Extended Revolving Commitment” in Section A of Annex A
hereto held by the corresponding Revolving Lender as of the Third Amendment
Effective Date and any assignment thereof in whole or in part.
 
“Non-Extending Lender” shall have the meaning given such term in Section
10.08(g).
 
“Non-Recourse Debt” shall mean Indebtedness:
 
(1) as to which neither Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and
 
(2) as to which the holders of such Indebtedness do not otherwise have recourse
to the stock or assets of Parent or any of its Restricted Subsidiaries (other
than the Equity Interests of an Unrestricted Subsidiary).
 
“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD adopted by the SEC.
 
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to either Co-Borrower, whether or
not a claim for post-filing or post- petition interest is allowed in such
proceeding), the Loans, the Designated Hedging Obligations, the Designated
Banking Product Obligations, and all other obligations and liabilities of either
Co-Borrower to the Administrative Agent, any Issuing Lender or any  Lender (or
(i) in the case of Designated Hedging Obligations, any obligee with respect to
such designated Hedging Obligations who was a Lender or an Affiliate of a Lender
when the  related Designated Hedging Agreement was entered into, or (ii) in the
case of Designated Banking Product Obligations, any obligee with respect to such
Designated Banking Product Obligations who was a Lender or a banking Affiliate
of any Lender at the time the related
 


 
35


 
 

--------------------------------------------------------------------------------

 


 


 
(9) salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine or any Additional Collateral, if any;
 
(10) in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;
 
(11) Liens incurred in the ordinary course of business of Parent or any
Restricted Subsidiary of Parent with respect to obligations that do not exceed
in the aggregate $10.0 million at any one time outstanding;
 
(12) Liens on Collateral permitted under the Collateral Document granting a Lien
on such Collateral; and
 
(13) Liens securing the UAL Amended Credit Facility or the Existing Revolver,
but no such Lien shall be a Permitted Lien after the Closing Date.
 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of Parent or any of its Restricted Subsidiaries issued in
exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge other Indebtedness of Parent or any of
its Restricted Subsidiaries (other than intercompany Indebtedness); provided
that:
 
(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount (or
accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness and the amount of all fees and
expenses, including premiums, incurred in connection therewith); provided that
with respect to any such Permitted Refinancing Indebtedness that is refinancing
secured Indebtedness and is secured by the same collateral, the principal amount
(or accreted value, if applicable) of such Permitted Refinancing Indebtedness
shall not exceed the greater of the preceding amount and the Fair Market Value
of the assets securing such Permitted Refinancing Indebtedness;
 
(2) if such Permitted Refinancing Indebtedness has a maturity date that is after
the the latest Term Loan Maturity Date then in effect (with any amortization
payment comprising such Permitted Refinancing Indebtedness being treated as
maturing on its amortization date), such Permitted Refinancing Indebtedness has
a Weighted Average Life to Maturity that is (A) equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being renewed, refunded,
extended, refinanced, replaced, defeased or discharged or (B) more than 60 days
after the latest Term Loan Maturity Date then in effect;
 


 
42


 
 

--------------------------------------------------------------------------------

 


 
Subsidiary of Parent in any way other than through an incidental pledge or
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with a Qualified Receivables
Transaction or (3) subjects any property or asset of Parent or any Subsidiary of
Parent (other than accounts receivable and related assets as provided in the
definition of “Qualified Receivables Transaction”), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with a Qualified Receivables
Transaction, (b) with which neither Parent nor any Subsidiary of Parent has any
material contract, agreement, arrangement or understanding (other than pursuant
to the Qualified Receivables Transaction) other than (i) on terms no less
favorable to Parent or such Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of Parent, and (ii) fees payable in the
ordinary course of business in connection with servicing accounts receivable and
(c) with which neither Parent nor any Subsidiary of Parent has any obligation to
maintain or preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results.  Any such designation by the Board of
Directors of a Parent will be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the Board of
Directors of Parent giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.
 
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Administrative Agent, if applicable).
 
“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(e).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
 
“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.
 
“Replacement Term Loan” shall have the meaning set forth in Section 10.08(e).
“Repricing Event” shall mean (a) any prepayment, repayment, refinancing,
 
substitution or replacement of all or a portion of the Class B Term Loans and/or
Class B-1 Term Loans with the proceeds of, or any conversion of such Class B
Term Loans and/or Class B-1 Term Loans into, any new or replacement Class of, or
new facility of, syndicated term loans (including Replacement Term Loans or
other term loans under this Agreement) having an “effective yield” (taking into
account interest rate margin and benchmark floors, recurring fees and all
upfront or similar fees or original issue discount (amortized over the shorter
of (A) the weighted average life to maturity of such term loans and (B) four
years)
 


 
45


 
 

--------------------------------------------------------------------------------

 


 
paid to the lenders providing such Indebtedness, but excluding any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared ratably with all lenders or holders of such term loans in their
capacities as lenders or holders of such term loans) less than the “effective
yield” applicable to the Class Bof Term Loans being prepaid, repaid, refinanced,
substituted, replaced or converted (determined on the same basis as provided in
the preceding parenthetical) and (b) any amendment to this Agreement (including
pursuant  to a Replacement Term Loan or other term loans under this Agreement)
to theany Class B Term Loans and/or Class B-1 Term Loans or any tranche thereof
which reduces the “effective yield” applicable to such Class Bof Term Loans (as
determined on the same basis as provided in clause (a)).
 
“Required Class Lenders” shall mean (i) with respect to any Class of Term Loans,
the Term Lenders having more than 50% of all outstanding Term Loans of such
Class and (ii) with respect to the Revolving Loans, the Required Revolving
Lenders.
 
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of
 
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate principal amount of all Term Loans outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.  The Revolving Extensions of Credit, outstanding Loans and
Commitments of any Defaulting Lender shall be disregarded in determining the
“Required Lenders” at any time.
 
“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.  The Revolving Extensions of Credit and Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Revolving
Lenders” at any time.
 
“Required Term Lenders” shall mean, at any time, Lenders holding more than 50%
of (a) until the Closing Date, the Term Loan Commitments then in effect and (b)
thereafter, the aggregate principal amount of all Term Loans outstanding.  The
outstanding Loans and Commitments of any Defaulting Lender shall be disregarded
in determining the “Required Term Lenders” at any time.
 
“Responsible Officer” means an Officer.
 
“Restricted Investment” means an Investment other than a Permitted Investment.
 
“Restricted Payments” shall have the meaning set forth in Section 6.01(a).
 
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
 
“Revolver Extension” shall have the meaning set forth in Section 2.28(b).
 
“Revolver Extension Offer” shall have the meaning set forth in Section 2.28(b).
 


 
46


 
 

--------------------------------------------------------------------------------

 


 
“Revolver Extension Offer Date” shall have the meaning set forth in Section
2.28(b)(i).
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
 
“Revolving Commitment” shall mean the commitment of each Revolving  Lender to
make Revolving Loans and participate in Letters of Credit hereunder in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Revolving Commitment” opposite its name in Annex A hereto or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.  The original aggregate amount of the Total Revolving Commitments isas
of the Closing Date was $1,000,000,000. (the “Existing Revolving Commitment”)
and the incremental aggregate Revolving Commitment amount as of the Third
Amendment Effective Date is $350,000,000 (the “2014 Revolving Commitment”), for
a Total Revolving Commitment as of the Third Amendment Effective Date of
$1,350,000,000.
 
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.
 
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the LC Exposure then outstanding.
 
“Revolving Facility” shall mean the Revolving Commitments and the Revolving
Loans made and Letters of Credit issued thereunder.
 
“Revolving Facility Maturity Date” shall mean, with respect to (a) Non-Extended
Revolving Commitments that have not been extended pursuant to Section 2.28,
April 1, 2018, and (b) with respect to 2014 Extended Revolving Commitments and
2014 Revolving Commitments that have not been extended pursuant to Section 2.28,
January 2, 2019 and (c) with respect to any Extended Revolving Commitments, the
final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Lender or Revolving Lenders.
 
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Commitments in accordance with the terms hereof and (c) the termination of
the applicable Revolving Commitments as a whole pursuant to Section 2.11.
 


 
47


 
 

--------------------------------------------------------------------------------

 


 


 
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
 
“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
 
“Route” means the authority of a Co-Borrower or, if applicable, another Grantor,
pursuant to Title 49 or other applicable law, to operate scheduled service
between a specifically designated pair of terminal points and intermediate
points, if any, including applicable frequencies, exemption and certificate
authorities.
 
“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to Parent or another Restricted Subsidiary of
Parent, and (2) an issuance of directors’ qualifying shares.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
 
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions, which as of the Third Amendment
Effective Date include Cuba, Iran, North Korea, Sudan and Syria.
 
“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.
 
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.
 
“Secured Parties” shall mean the Administrative Agent, the Issuing Lenders, the
Lenders and all other holders of Obligations.
 
“Securities Act” shall mean the Securities Act of 1933, as amended. “SH&E” means
ICF SH&E, Inc.
 
“Significant Subsidiary” means any Restricted Subsidiary of Parent that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement.
 


 
48


 
 

--------------------------------------------------------------------------------

 


 
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time of determination owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person (or a combination thereof); and
 
(2)           any partnership, joint venture or limited liability company of
which (A) more than 50% of the capital accounts, distribution rights,
total  equity and voting interests or general and limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of such Person or a combination
thereof, whether in the form of membership, general, special or limited
partnership interests or otherwise and (B) such Person or any Subsidiary of such
Person is a controlling general partner or otherwise controls such entity.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
 
“Termination Date” shall mean (i) with respect to the Revolving Loans, the
Revolving Facility Termination Date applicable to the related Revolving
Commitments and, (ii) with respect to the Class B Term Loans, the Class B Term
Loan Termination Date and (iii) with respect to the Class B-1 Term Loans, the
Class B-1 Term Loan Termination Date.
 
“Term B Lender” shall mean each Lender having a Term Loan Commitment for Class B
Term Loans or, as the case may be, an outstanding Class B Term Loan.
 
“Term  B-1 Lender” shall mean each Lender having a Term Loan Commitment  for
Class B-1 Term Loans or, as the case may be, an outstanding Class B-1 Term Loan.
 
“Term Lender” shall mean each Lender having a Term Loan Commitment or, as the
case may be, an outstanding Term Loan.
 
“Term Loan” means the Class B Term Loans, the Class B-1 Term Loans and any other
Class of Term Loan hereunder.
 
“Term Loan Commitment” shall mean the commitment of each Term Lender to make the
Term Loans hereunder and, in the case of the Class B Term Loans, in an aggregate
principal amount not to exceed the amount set forth under the heading “,
including the Class B Term Loan Commitment” opposite its name in Annex A hereto
or in the Assignment and Acceptance pursuant to which such Term Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of theCommitments and the Class B-1 Term Loan
Commitments as of the Closing Date is

 
 
50


 
 

--------------------------------------------------------------------------------

 


 
$900,000,000.  The Term Loan Commitments as of the Closing Date are for Class B
Term Loans..
 
“Term Loan Extension” shall have the meaning given to such term in Section
2.28(a).
 
“Term Loan Extension Offer” shall have the meaning given to such term in Section
2.28(a).
 
“Term Loan Extension Offer Date” shall have the meaning given to such term in
Section 2.28(a)(i).
 
“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made thereunder.
 
“Term Loan Maturity Date” shall mean, with respect to (a) Class B Term Loans
that have not been extended pursuant to Section 2.28, April 1, 2019, and (b)
Class B-1 Term Loans that have not been extended pursuant to Section 2.28,
September 15, 2021, and (c) with respect to Extended Term Loans, the final
maturity date therefor as specified in the applicable Extension Offer accepted
by the respective Term Lenders (as the same may be further extended pursuant to
Section 2.28).
 
“Term Loan Termination Date” shall mean the earlier to occur ofwith respect to
(a) the Class B Term Loans, the Class B Term Loan MaturityTermination Date and
(b)  with respect to the acceleration of theClass B-1 Term Loans in accordance
with the terms hereof, the Class B-1 Term Loan Termination Date.
 
“Third Amendment” means the Third Amendment to Credit and Guaranty Agreement,
dated as of September 15, 2014, among the Borrower, Parent, JPMorgan Chase Bank,
N.A. (as Administrative Agent, Issuing Lender and Term B-1 Lender) and the
Lenders party thereto.
 
“Third Amendment Effective Date” shall mean the date on which the conditions
precedent set forth in Section 2 of the Third Amendment have been satisfied or
waived in accordance with the terms thereof.
 
“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
 
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
 
“Tooling” shall mean tooling inventory owned by either Co-Borrower or, if
applicable, any other Grantor, including but not limited to dies, molds,
tooling, casting patterns, gauges, jigs, racks and stands for engines, cowls,
radome and wheels, aircraft jacks,
 


 
51


 
 

--------------------------------------------------------------------------------

 


 
Lender, which Revolving Loans may be repaid and reborrowed in accordance with
the provisions of this Agreement.  At no time shall the sum of the then
outstanding aggregate principal amount of the Revolving Loans plus the LC
Exposure exceed the Total Revolving Commitment.
 
(ii)  Each Borrowing of a Revolving Loan shall be made from the Revolving
Lenders pro rata in accordance with their respective Revolving
Commitments;  provided, however, that the failure of any Revolving Lender to
make any Revolving Loan shall not in itself relieve the other Revolving Lenders
of their obligations to lend.
 
(b)          Closing Date Term Loan Commitments.  (i) Each Term B Lender
severally, and not jointly with the other Term B Lenders, agrees, upon the terms
and subject to the conditions herein set forth, to make a term loan denominated
in Dollars (each a “Class B Term Loan” and collectively the “Class B Term
Loans”) to either Co-Borrower on the Closing Date in an aggregate principal
amount not to exceed the Term Loan Commitment for the Class B Term Loans of such
Term B Lender, which Class B Term Loans shall constitute Term Loans for all
purposes of this Agreement and shall be repaid in accordance with the provisions
of this Agreement.  Any amount borrowed under this Section 2.01(b)(i) and
subsequently repaid or prepaid may not be reborrowed.  Each Term B Lender’s Term
Loan Commitment for Class B Term Loans shall terminate immediately and without
further action on the Closing Date after giving effect to the funding by such
Term B Lender of the Class B Term Loans to be made by it on such date.
 
(ii) Each Term B-1 Lender severally, and not jointly with the other Term B-1
Lenders, agrees, upon the terms and subject to the conditions herein set forth,
to make a term loan denominated in Dollars (each a “Class B-1 Term Loan” and
collectively the “Class B-1 Term Loans”) to either Co-Borrower on the Third
Amendment Effective Date in an aggregate principal amount equal to the Term Loan
Commitment for the Class B-1 Term Loans of such Term B-1 Lender, which Class B-1
Term Loans shall constitute Term Loans for all purposes of this Agreement and
shall be repaid in accordance with the provisions of this Agreement.  Any amount
borrowed under this Section 2.01(b)(ii) and subsequently repaid or prepaid may
not be reborrowed.  Each Term B-1 Lender’s Term Loan Commitment for Class B-1
Term Loans shall terminate immediately and without further action on the Third
Amendment Effective Date after giving effect to the funding by such Term B-1
Lender of the Class B-1 Term Loans to be made by it on such date.
 
(c)          Type of Borrowing.  Each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as either Co-Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Co-Borrowers to repay such Loan in accordance with the terms of this
Agreement.  There may be multiple Borrowings incurred, converted or continued on
the same day.
 


 
55


 
 

--------------------------------------------------------------------------------

 


 
in the relevant Extension Amendment with such Revolving Lenders (to the extent
such Extension Amendment so provides).
 
Section 2.03.  Requests for Loans.
 
(a)          Revolving Loans.  Unless otherwise agreed to by the Administrative
Agent in connection with making the initial Revolving Loans, to request a
Revolving Loan, the relevant Co-Borrower shall notify the Administrative Agent
of such request by (i) telephone or (ii) by hand or by facsimile delivery of a
written Loan Request (A) in the case of a Eurodollar Loan, not later than 2:00
p.m., New York City time, three (3) Business Days before the date of the
proposed Loan and (B) in the case of an ABR Loan, not later than 11:00 a.m., New
York City time, on the date of the proposed Loan.  Each such telephonic Loan
request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Loan Request signed by such
Co-Borrower.  Each such telephonic Loan request and written Loan Request shall
specify the following information in compliance with Section 2.01(a):
 
(i)           the aggregate amount of the requested Loan (which shall comply
with Section 2.01(d));
 
(ii)           the date of such Loan, which shall be a Business Day;
 
(iii)           whether such Loan is to be an ABR Loan or a Eurodollar Loan; and
 
(iv)           in the case of a Eurodollar Loan, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan.  If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the relevant Co-Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Loan Request in accordance with this Section 2.03(a), the Administrative
Agent shall advise each Revolving Lender of the details thereof and of the
amount of such Revolving Lender’s Loan to be made as part of the requested Loan
 
(b)          Class B Term Loans.  Unless otherwise agreed to by the
Administrative Agent, to request the Class B Term Loans on the Closing Date, the
relevant Co-Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurodollar Loan, not later than 2:00 p.m., New
York City time, two (2) Business Days before the Closing Date and (ii) in the
case of an ABR Loan, not later than 1:00 p.m., New York City time one (1)
Business Day before the Closing Date.  Each such telephonic Loan request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Loan Request signed by the relevant
Co-Borrower.  Each such telephonic and written Loan Request shall specify the
following information in compliance with Section 2.01(b):
 
(i)           the aggregate amount of the requested Loan (which shall comply
with Section 2.01(d));
 

 
 
62


 
 

--------------------------------------------------------------------------------

 


 


 
(ii)           the date of such Loan, which shall be a Business Day.
 
(iii)           whether such Loan is to be an ABR Borrowing or a Eurodollar
Loan; and
 
(iv)           in the case of a Eurodollar Loan, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan.  If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the relevant Co-Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Loan Request in accordance with this Section 2.03(b), the Administrative
Agent shall advise each Term B Lender of the details thereof and of the amount
of such Term B Lender’s Class B Term Loan to be made as part of the requested
Loan.
 
(c)          Class B-1 Term Loans.  Unless otherwise agreed to by the
Administrative Agent, to request the Class B-1 Term Loans on the Third Amendment
Effective Date, the relevant Co-Borrower shall notify the Administrative Agent
of such request by telephone (i) in the case of a Eurodollar Loan, not later
than 2:00 p.m., New York City time, two (2) Business Days before the Third
Amendment Effective Date and (ii) in the case of an ABR Loan, not later than
1:00 p.m., New York City time one (1) Business Day before the Third Amendment
Effective Date.  Each such telephonic Loan request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Loan Request signed by the relevant Co-Borrower.  Each such
telephonic and written Loan Request shall specify the following information in
compliance with Section 2.01(b):
 
(i)            the aggregate amount of the requested Loan (which shall comply
with Section 2.01(d));
 
(ii)           the date of such Loan, which shall be a Business Day.
 
(iii)          whether such Loan is to be an ABR Borrowing or a Eurodollar Loan;
and
 
(iv)           in the case of a Eurodollar Loan, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
 
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan.  If no Interest Period is specified with respect to any
requested Eurodollar Loan, the relevant Co-Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Loan Request in accordance with this Section 2.03(b), the Administrative
Agent shall advise each Term B-1 Lender of the
 


 
63


 
 

--------------------------------------------------------------------------------

 


 


 
details thereof and of the amount of such Term B-1 Lender’s Class B-1 Term Loan
to be made as part of the requested Loan.
 
Section 2.04.  Funding of Loans.
 
(a)          Each Revolving Lender shall make each Revolving Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, or such earlier time as may
be reasonably practicable, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent will make such Loans available to the relevant Co-Borrower
by promptly crediting the amounts so received, in like funds, to an account
designated by such  Co-Borrower in the applicable Loan Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.02(e) shall be remitted by the Administrative Agent to the Issuing
Lender.
 
(b)          Each Term B Lender shall make each Class B Term Loan to be made by
it hereunder on the Closing Date, and each Term B-1 Lender shall make each Class
B-1 Term Loan to be made by it hereunder on the Third Amendment Effective Date
(net, in the case of each Class B-1 Term Loan, of original issue discount of 1%
of such Class B-1 Term Loan), in each case by wire transfer of immediately
available funds by 12:00 p.m.,  New York City time, or such earlier time as may
be reasonably practicable, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent will make such Loans available to the relevant
Co-Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by such Co-Borrower in the applicable Loan Request.
 
(c)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Loan (or, with respect to any ABR Loan
made on same-day notice, prior to 11:00 a.m., New York City time, on the date of
such Loan) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) and/or (b) of this Section 2.04 and may, in reliance upon  such assumption,
make available to the relevant Co-Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Co-Borrowers severally agree to pay to the Administrative Agent forthwith upon
written demand such corresponding amount with interest thereon, for each day
from and including the date such amount is made available to the relevant
Co-Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the
Co-Borrowers, the interest rate otherwise applicable to such Loan.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Loan and the Co-Borrowers shall
not be obligated to repay such amount pursuant to the preceding sentence if not
previously repaid.
 


 
64


 
 

--------------------------------------------------------------------------------

 


 


 
Section 2.09.  Alternate Rate of Interest.  In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Co-Borrowers absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Co-Borrowers and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by a Co-Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.
 
Section 2.10.  Amortization of Term Loans; Repayment of Loans; Evidence of Debt.
 
(a)          Each Co-Borrower hereby jointly and severally and unconditionally
promises to pay to the Administrative Agent for the ratable account of each
Revolving Lender the then unpaid principal amount of each Revolving Loan then
outstanding on the Revolving Facility Termination Date applicable to such
Revolving Loan to the Administrative Agent for the ratable account of each
Revolving Lender to which such Revolving Facility Termination Date is
applicable.
 
(b)          The principal amount of the Class B Term Loans shall be repaid in
consecutive quarterly installments (each, an “Class B Installment”) of
$2,250,000, on the last day of each March, June, September and December,
commencing on March 31, 2014.  The principal amount of the Class B-1 Term Loans
shall be repaid in consecutive quarterly installments (each, a “Class B-1
Installment” and, together with the Class B Installment, the “Installments”) of
0.25% of the original aggregate principal amount of the Class B-1 Term Loans, on
the last day of March, June, September and December, commencing on December 31,
2014.  Notwithstanding the foregoing, (1) such Class B Installments or Class B-1
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Class B Term Loans or Class B-1 Term Loans, respectively, in
accordance with Sections 2.12 and 2.13, as applicable, and (2) the Term Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the applicable Term Loan Termination
Date for such Class of Term Loans.
 
(c)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Co-Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(d)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Co-Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each
 


 
67


 
 

--------------------------------------------------------------------------------

 


 


 
Lender’s share thereof.  The Co-Borrowers shall have the right, upon reasonable
notice, to request information regarding the accounts referred to in the
preceding sentence.
 
(e)          The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section 2.10 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Co-Borrowers to
repay the Loans in accordance with the terms of this Agreement.
 
(f)          Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the relevant Co-Borrower shall promptly execute
and deliver to such Lender a promissory note payable to such Lender and its
registered assigns in a form furnished by the Administrative Agent and
reasonably acceptable to such Co-Borrower.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.02) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.
 
Section 2.11.  Optional Termination or Reduction of Revolving Commitments.  Upon
at least one (1) Business Day prior written notice to the Administrative Agent,
the Co- Borrowers may at any time in whole permanently terminate a Total
Revolving Commitment (subject to compliance with Section 2.12(e)), or from time
to time in part permanently reduce the Unused Total Revolving Commitment;
provided that each such notice shall be revocable at any time prior to such
reduction or termination, as the case may be, or to the extent such termination
or reduction would have resulted from a refinancing of the Obligations, which
refinancing shall not be consummated or shall otherwise be delayed.  Each such
reduction of the Unused Total Revolving Commitment shall be in the principal
amount not less than $1,000,000 and in an integral multiple of
$1,000,000.  Simultaneously with each reduction or termination of the Revolving
Commitment, the Co-Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender the Commitment Fee accrued and unpaid on the
amount of the Revolving Commitment of such Revolving Lender so terminated or
reduced through the date thereof.  Any reduction of the Unused Total Revolving
Commitment pursuant to this Section 2.11 shall be applied to reduce the
Revolving Commitment of each Revolving Lender on a pro rata basis; provided that
the Co-Borrowers may reduce the Non-Extended Revolving Commitments on a better
than pro rata basis as compared to the 2014 Extended Revolving Commitments
and/or the 2014 Revolving Commitments.
 
Section 2.12.  Mandatory Prepayment of Loans; Commitment Termination.
 
(a)          Within five (5) Business Days of Parent or any of its Subsidiaries
receiving any Net Proceeds as a result of a Collateral Sale or a Recovery Event
in respect of Collateral, if the Co-Borrowers shall not be in compliance with
Section 6.09(a) on the date such Net Proceeds are received, the Co-Borrowers
shall deposit cash in an amount (the “Net Proceeds Amount”) equal to the amount
of such received Net Proceeds (solely to the extent necessary to maintain
compliance with Section 6.09(a)) into the Collateral Proceeds Account that is
maintained with the Administrative Agent for such purpose and subject to an
Account Control Agreement and thereafter such Net Proceeds Amount shall be
applied (to the extent not otherwise applied pursuant to the immediately
succeeding proviso and solely to the extent the
 


 
68


 
 

--------------------------------------------------------------------------------

 


 


 
(c)          Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid and, in the case of Eurodollar
Loans, the Borrowing or Borrowings pursuant to which made, shall be irrevocable
and shall commit the relevant Co- Borrower to prepay such Loan by the amount and
on the date stated therein; provided that such Co-Borrower may revoke any notice
of prepayment under this Section 2.13 if such prepayment would have resulted
from a refinancing of any or all of the Obligations hereunder, which refinancing
shall not be consummated or shall otherwise be delayed.  The Administrative
Agent shall, promptly after receiving notice from a Co-Borrower hereunder,
notify each Lender of the principal amount of the Loans held by such Lender
which are to be prepaid, the prepayment date and the manner of application of
the prepayment.
 
(d)          In the event that, prior to March 27, 2015, there shall occur any
Repricing Event, the Co-Borrowers shall pay to the Administrative Agent, for the
ratable account of each of the Term Lenders holding Class B Term Loans subject
to such Repricing Event, (i) in the case of a Repricing Event of the type
described in clause (a) of the definition thereof, a prepayment premium of 1% of
the aggregate principal amount of the Class B Term Loans subject to such
Repricing Event and (ii) in the case of a Repricing Event of the type described
in clause (b) of the definition thereof, an amount equal to 1% of the aggregate
principal  amount of the Class B Term Loans subject to such Repricing Event
outstanding immediately prior to the effectiveness thereof, in each case unless
such fee is waived by the applicable Term Lender.  Any Term B Lender that is a
non-consenting Lender in respect of a Repricing Event  of Class B Term Loans may
be replaced in accordance with Section 10.08(d) to the  extent permitted
thereby; provided that any such Term Lender so replaced shall be entitled to the
prepayment premium set forth in the clause (xi) of the preceding sentence with
respect to its Class B Term Loans so assigned unless such fee is waived by such
Term B Lender.
 
(e)          In the event that, prior to March 15, 2015, there shall occur any
Repricing Event with respect to the Class B-1 Term Loans, the Co-Borrowers shall
pay to the Administrative Agent, for the ratable account of each of the Term
Lenders holding Class B-1 Term Loans subject to such Repricing Event, (i) in the
case of a Repricing Event of the type described in clause (a) of the definition
thereof, a prepayment premium of 1% of the aggregate principal amount of the
Class B-1 Term Loans subject to such Repricing Event and (ii) in the case of a
Repricing Event of the type described in clause (b) of the definition thereof,
an amount equal to 1% of the aggregate principal amount of the Class B-1 Term
Loans subject to such Repricing Event outstanding immediately prior to the
effectiveness thereof, in each case unless such fee is waived by the applicable
Term Lender.  Any Term B-1 Lender that is a non-consenting Lender in respect of
a Repricing Event of Class B-1 Term Loans may be replaced in accordance with
Section 10.08(d) to the extent permitted thereby; provided that any such Term
Lender so replaced shall be entitled to the prepayment premium set forth in the
clause (i) of the preceding sentence with respect to its Class B-1 Term Loans so
assigned unless such fee is waived by such Term B-1 Lender.
 


 
71


 
 

--------------------------------------------------------------------------------

 


 


 
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver.
 
(g)          Without limiting the generality of the foregoing, each Foreign
Lender shall deliver to the Co-Borrowers and the Administrative Agent on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of either Co-Borrower or the
Administrative Agent) whichever of the following is applicable:
 
(i)           two (2) duly executed originals of Internal Revenue Service Form
W- 8BENBEN-E, claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party,
 
(ii)           two (2) duly executed originals of Internal Revenue Service Form
W-8ECI,
 
(iii)           two (2) duly executed originals of Internal Revenue Service Form
W- 8IMY, together with applicable attachments,
 
(iv)           in the case of a Foreign Lender claiming the benefits of
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of either Co-Borrower within the meaning of Section 881(c)(3)(B) of the Code,
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code or (D) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected and (y) two (2) duly
executed originals of the Internal Revenue Service Form W-8BENBEN-E, or
 
(v)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
and reasonably requested by either Co-Borrower or the Administrative Agent to
permit the Co-Borrowers to determine the withholding or required deduction to be
made.
 
A Foreign Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(g) that such Foreign Lender is not legally able to deliver.
 
(2)          Any Lender that is a “United States Person” (as such term is
defined in Section 7701(a)(30) of the Code) shall deliver to the Administrative
Agent and Co-Borrowers, on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter when the previously
delivered certificates and/or forms expire, or upon request of either
Co-Borrower or the Administrative Agent), two (2) copies of Internal  Revenue
Service Form W-9 (or any successor form), properly completed and duly executed
by such Lender, certifying that such Lender is entitled to an exemption from
United States backup withholding tax.
 
(3)          If a payment made to a Lender under this Agreement or any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA
 


 
76


 
 

--------------------------------------------------------------------------------

 


 


 
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
(e)          Pro Rata Treatment. (i)  Each payment by the Co-Borrowers of
interest in respect of the Loans shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.
 
(ii)          Each payment (including each prepayment) by the Co-Borrowers on
account of principal of and interest on any Class of Term Loans shall be made
pro rata according to the respective outstanding principal amounts of such Class
of Term Loans then held by the applicable Term Lenders (except that assignments
to either Co- Borrower pursuant to Section 10.02(g) shall not be subject to this
Section 2.17(e)(ii)).
 
(iii)          Each payment (including each prepayment) by the Co-Borrowers on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders, except for repayments required upon
the Revolving Facility Termination Date with respect to the Non-Extended
Revolving Commitments.
 
Section 2.18.  Mitigation Obligations; Replacement of Lenders.
 
(a)          If the Co-Borrowers are required to pay any additional amount to
any Lender under Section 2.14 or to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder, to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, to file any certificate or
document reasonably requested by either Co-Borrower or to take other reasonable
measures, if, in the judgment of such Lender, such designation, assignment,
filing or other measures (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Co-Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.  Nothing in this Section 2.18 shall affect or
postpone any of the obligations of the Co-Borrowers or the rights of any Lender
pursuant to Section 2.14 or 2.16.
 
(b)          If, after the date hereof, any Lender requests compensation under
Section 2.14 or if the Co-Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender, then either or
both Co-Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, (i) terminate such Lender’s Revolving
Commitment, prepay such Lender’s outstanding Loans and provide Cash
Collateralization for such Lender’s LC Exposure, as applicable, or (ii) require
such Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.02), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts
 


 
79


 
 

--------------------------------------------------------------------------------

 


 


 
such assignment), in any case as of a Business Day specified in such notice from
the Co- Borrowers; provided that (i) such terminated or assigning Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and unreimbursed payments attributable to its participations in LC
Disbursements, as applicable, accrued interest thereon, accrued fees and all
other amounts due, owing and payable to it hereunder at the time of such
termination or assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees in the case of an assignment) or the
Co-Borrowers (in the case of all other amounts) and (ii) in the case of an
assignment due to payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.
 
Section 2.19.  Certain Fees.  The Co-Borrowers shall pay (i) to the
Administrative Agent the fees set forth in that certain Administrative Agent Fee
Letter dated as of March 13, 2013, between the Administrative Agent and the
Co-Borrowers (the “Administrative Agent Fee Letter”) and (ii) to the Jointeach
Lead ArrangersArranger, the fees to which it is entitled as set forth in that
certainthe Arranger Fee Letter, dated as of March 13, 2013, between the Joint
Lead Arrangers and the Co-BorrowersJuly 25, 2014 or the Supplemental Letter and
Arranger Fee Letter dated July 25, 2014, in each case to which such
Lead Arranger is a party (the “Arranger Fee LetterLetters”), in each case at the
times set forth therein.
 
Section 2.20.  Commitment Fee and Upfront Fee.
 
(a)          The Co-Borrowers shall pay to the Administrative Agent for the
accounts of the Revolving Lenders a commitment fee (the “Commitment Fee”) for
the period commencing on the Closing Date to the Revolving Facility Termination
Date with respect to the applicable Revolving Commitments or the earlier date of
termination of the applicable Revolving Commitment, computed (on the basis of
the actual number of days elapsed over a year of 360 days) at the Commitment Fee
Rate on the average daily Unused Total Revolving Commitment.  Such Commitment
Fee, to the extent then accrued, shall be payable quarterly in arrears (a) on
the last Business Day of each March, June, September and December, (b) on the
Revolving Facility Termination Date with respect to the applicable Revolving
Commitments, and (c) as provided in Section 2.11 hereof, upon any reduction or
termination in whole or in part of the Total Revolving Commitment.
 
(b)          The Co-Borrowers shall pay on the Closing Date to each Revolving
Lender as of such date, an upfront fee (the “Original Upfront Fee”) in an amount
equal to 1.00% of the amount of such Lender’s Existing Revolving Commitment. The
Co-Borrowers shall pay on the Third Amendment Effective Date an upfront fee (the
“2014 Upfront Fee” and together with the Original Upfront Fee, the “Up Front
Fees”) (i) to each Revolving Lender holding a 2014 Revolving Commitment as of
such date, in an amount equal to (i) 1.00% of the amount of such Revolving
Lender’s 2014 Revolving Commitment and (ii) to each Revolving Lender holding a
2014 Extended Revolving Commitment as of such date in an amount equal to 0.15%
of the amount of such Revolving Lender’s 2014 Extended Revolving Commitment as
of such date
 


 
80


 
 

--------------------------------------------------------------------------------

 


 


 
Section 2.21.  Letter of Credit Fees.  The Co-Borrowers shall pay with respect
to each Letter of Credit (i) to the Administrative Agent for the account of the
Revolving Lenders a fee calculated (on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility on the daily average LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), to be shared ratably among the
Revolving Lenders and (ii) to each Issuing Lender (with respect to each Letter
of Credit issued by it), such Issuing Lender’s customary and reasonable fees as
may be agreed by the Issuing Lender and the Co-Borrowers for issuance,
amendments and processing referred to in Section 2.02.
 
In addition, the Co-Borrowers agree to pay each Issuing Lender for its account a
fronting fee of 0.125% per annum in respect of each Letter of Credit issued by
such Issuing Lender, for the period from and including the date of issuance of
such Letter of Credit to and including the date of termination of such Letter of
Credit.  Accrued fees described in this paragraph in respect of each Letter of
Credit shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments.  So long
as no Event of Default has occurred, fees accruing on any Letter of Credit
outstanding after the applicable Revolving Facility Termination Date shall be
payable quarterly in the manner described in the immediately preceding sentence
and on the date of expiration or termination of any such Letter of Credit.
 
Section 2.22.  Nature of Fees.  All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the Administrative Agent Fee Letter, provided that Fees payable under the
Arranger Fee LetterLetters shall be paid as provided therein.  Once paid, none
of the Fees shall be refundable under any circumstances.
 
Section 2.23.  Right of Set-Off.  Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), the Administrative Agent
and each Lender (and their respective banking Affiliates) are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final but excluding deposits in the Escrow Accounts, Payroll
Accounts and other accounts, in each case, held in trust for an identified
beneficiary) at any time held and other indebtedness at any time owing by the
Administrative Agent and each such Lender (or any of such banking Affiliates) to
or for the credit or the account of either Co-Borrower or any Guarantor against
any and all of any such overdue amounts owing under the Loan Documents,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand under any Loan Document; provided that in the event that
any Defaulting Lender exercises any such right of setoff, (x) all amounts so set
off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.26(g) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders and (y) the  Defaulting Lender will provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  Each Lender and the Administrative Agent agree promptly to
notify the
 


 
81


 
 

--------------------------------------------------------------------------------

 


 


 
the Administrative Agent (which shall promptly notify the Revolving Lenders
thereof), and in such event the provisions of Section 2.26(g) will apply to all
amounts thereafter paid by either Co-Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that (i) no Event of Default shall have
occurred and be continuing and (ii) such termination shall not be deemed to be a
waiver or release of any claim either Co-Borrower, the Administrative Agent, any
Issuing Lender, or any Lender may have against such Defaulting Lender.
 
(i)          If the Co-Borrowers, the Administrative Agent and the Issuing
Lenders agree in writing that a Revolving Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the Revolving Lenders, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any amounts then held in the segregated
account referred to in Section 2.26(g)), such Revolving Lender shall purchase at
par such portions of outstanding Revolving Loans of the other Revolving Lenders,
and/or make such other adjustments, as the Administrative Agent may determine to
be necessary to cause the Revolving Lenders to hold Revolving Loans on a pro
rata basis in accordance with their respective Revolving Commitments, whereupon
such Revolving Lender shall cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and the LC Exposure of each Revolving Lender shall
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments shall be made retroactively with respect to fees
accrued while such Revolving Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
shall constitute a waiver or release of any claim of any party hereunder arising
from such Revolving Lender’s having been a Defaulting Lender.
 
(j)          Notwithstanding anything to the contrary herein, (x) any Lender
that is an Issuing Lender hereunder may not be replaced in its capacity as an
Issuing Lender at any time that it has a Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such Issuing Lender have been
made with respect to such outstanding Letters of Credit and the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 8.05.
 
Section 2.27.  Increase in Commitment.
 
(a)          Borrower Request.  The Co-Borrowers may by written notice to the
Administrative Agent request (x) prior to theany Revolving Facility Maturity
Date with respect to the Revolving Commitments then in effect, an increase to
the existing applicable Revolving Commitments and/or (y) at any time the
establishment of one or more new Term Loan Commitments (each, an “Incremental
Term Loan Commitment”) by an amount not less than $50,000,000
individually.  Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Co-Borrowers propose that the increased or new
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) the identity of each Eligible Assignee to whom the Co-Borrowers
propose any portion of such increased or new Commitments be allocated (each, a
“New Lender”) and the amounts of such allocations;
 


 
86


 
 

--------------------------------------------------------------------------------

 


 


 
provided that any existing Lender approached to provide all or a portion of the
increased or new Commitments may elect or decline, in its sole discretion, to
provide such increased or new Commitment.
 
(b)          Conditions.  The increased or new Commitments shall become
effective, as of such Increase Effective Date provided that:
 
(i)           each of the conditions set forth in Section 4.02 shall be
satisfied on or prior to such Increase Effective Date;
 
(ii)           no Event of Default shall have occurred and be continuing or
would result from giving effect to the increased or new Commitments on, or the
making of any new Loans on, such Increase Effective Date;
 
(iii)           after giving pro forma effect to the increased or new
Commitments and any new Loans to be made on such Increase Effective Date, the
Co-Borrowers shall be in pro forma compliance with the covenant set forth in
Section 6.09(a); and
 
(iv)           the Co-Borrowers shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
 
(c)          Terms of New Loans and Commitments.  The terms and provisions of
Loans made pursuant to the new Commitments shall be as follows:
 
(i)           terms and provisions with respect to interest rates, maturity date
and amortization schedule of Loans made pursuant to any Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be as agreed upon between the
Co-Borrowers and the applicable Lenders providing such Loans (it being
understood that the Incremental Term Loans may be part of the Class B Term
Loans, the Class B-1 Term Loans or any other Class of Term Loans);
 
(ii)           the Weighted Average Life to Maturity of any Loans made pursuant
to Incremental Term Loan Commitments shall be no shorter than the Weighted
Average Life to Maturity of the existing Term Loans;
 
(iii)           the interest rate margins for the new Incremental Term Loans
shall be determined by the Co-Borrowers and the applicable Lenders providing
such Loans; provided, however, that the interest rate margins for such new
Incremental Term Loans shall not be greater than the highest interest rate
margins that may, under any circumstances, be payable with respect to any
existing Term Loans plus 50 basis points unless the interest rate margins with
respect to the applicable existing Term Loans are increased by an amount equal
to (x) the excess of the interest rate margins with respect to such Incremental
Term Loans over the corresponding interest rate margins on the respective
applicable existing Term Loans minus (y) 50 basis points; provided, that in
determining the excess of the interest rate margins between the Incremental
Term  Loans and the applicable existing Term Loans for purposes of the foregoing
clause (x), (1) original issue discount or upfront or similar fees
(collectively, “OID”) payable by
 


 
87


 
 

--------------------------------------------------------------------------------

 


 


 
(as amended), taken as a whole as of the Closing Date did not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made therein not misleading in light of the circumstances in
which such information was provided; provided that, with respect to projections,
estimates or other forward-looking information the Co- Borrowers and the
Guarantors represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
(b)          The Annual Report on Form 10-K of Parent most recently filed with
the SEC, and each Quarterly Report on Form 10-Q and Current Report on Form 8-K
of Parent filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
Section 3.05.  Financial Statements; Material Adverse Change.
 
(a)          The audited consolidated financial statements of Parent and its
Subsidiaries for the fiscal year ended December 31, 2012, included in Parent’s
Annual Report on Form 10-K for 2012 filed with the SEC, as amended, present
fairly, in all material respects, in accordance with GAAP, the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
on a consolidated basis as of such date and for such period.
 
(b)          Except as disclosed in Parent’s Annual Report on Form 10-K for 2012
or any subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC,
since December 31, 2012, there has been no Material Adverse Change.
 
Section 3.06.  Ownership of Subsidiaries.  As of the Closing Date, other than as
set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of Parent, and (b) Parent owns no
other Subsidiaries (other than Immaterial Subsidiaries), whether directly or
indirectly.
 
Section 3.07.  Liens.  There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.
 
Section 3.08.  Use of Proceeds.  The proceeds of the Loans, and the Letters of
Credit, shall be used for working capital or other general corporate purposes of
the Co-Borrowers, the Guarantors and their respective Subsidiaries (including,
in the case of Class B Term Loans, the repayment of amounts outstanding under
the UAL Amended Credit Facility and, in the case of Class B-1 Term Loans, the
repayment of amounts outstanding with respect to the 6.75% Notes and, in each
case the payment of transaction costs, fees and expenses as contemplated hereby
and as referred to in Sections 2.19 and 2.20).
 
Section 3.09.  Litigation and Compliance with Laws.
 
(a)          Except as disclosed in Parent’s Annual Report on Form 10-K for 2012
or any subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC
since December
 


 
95


 
 

--------------------------------------------------------------------------------

 


 


 
Administrative Agent, for the benefit of the Secured Parties, shall have a first
priority perfected security interest and/or mortgage (or comparable Lien) in all
of such Collateral to the extent that the Liens on such Collateral may be
perfected upon the filings or recordations or upon the taking of the actions
described in clauses (a) and (b) above, subject in each case only to Permitted
Liens, and such security interest is entitled to the benefits, rights and
protections afforded under the Collateral Documents applicable thereto (subject
to the qualification set forth in the first sentence of this Section 3.15).
 
Section 3.16.  Payment of Taxes.  Each of Parent and its Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed by it and has paid or caused to be paid when due all Taxes
required to have been paid by it, except and solely to the extent that, in each
case (a) such Taxes are being contested in good faith by appropriate proceedings
or (b) the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 3.17. Anti-Corruption Laws and Sanctions.  Parent has implemented and
maintains in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Parent and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Parent, any of its Subsidiaries or to the knowledge of Parent any of their
respective directors or officers is a Sanctioned Person.
 
SECTION 4.
 
CONDITIONS OF LENDING
 
Section 4.01.  Conditions Precedent to Closing.  This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):
 
(a)          Supporting Documents.  The Administrative Agent shall have received
with respect to each of the Co-Borrowers and the Guarantors in form and
substance reasonably satisfactory to the Administrative Agent:
 
(i)           a certificate of the Secretary of State of the state of such
entity’s incorporation or formation, dated as of a recent date, as to the good
standing of that entity (to the extent available in the applicable jurisdiction)
and as to the charter documents on file in the office of such Secretary of
State;
 
(ii)           a certificate of the Secretary or an Assistant Secretary (or
similar officer), of such entity dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the certificate of incorporation
or formation and the by- laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit
 


 
99


 
 

--------------------------------------------------------------------------------

 


 


 
the Guarantors (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Administrative Agent, but will suffer and permit the
execution of every such power as though no such law has been enacted.
 
Section 5.04.  Corporate Existence.  Parent shall do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect:
 
(1)           its corporate existence, and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with
the  respective organizational documents (as the same may be amended from time
to time) of Parent or any such Restricted Subsidiary; and
 
(2)           the rights (charter and statutory) and material franchises of
Parent and its Restricted Subsidiaries; provided, however, that Parent shall not
be required to preserve any such right or franchise, or the corporate,
partnership or other existence of it or any of its Restricted Subsidiaries, if
its Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the business of Parent and its Subsidiaries,
taken as a whole, and that the loss thereof would not, individually or in the
aggregate, have a Material Adverse Effect.
 
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).
 
Section 5.05.  Compliance with Laws.  Parent shall comply, and cause each of its
Restricted Subsidiaries to comply, with all applicable laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where such noncompliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Parent will
maintain in effect policies and procedures intended to ensure compliance by
Parent, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
 
Section 5.06.  Designation of Restricted and Unrestricted Subsidiaries.
 
(a)          The Board of Directors of Parent may designate any Restricted
Subsidiary of it (other than a Co-Borrower) to be an Unrestricted Subsidiary if
that designation would not  cause a Default.  If a Restricted Subsidiary is
designated as an Unrestricted Subsidiary, the aggregate Fair Market Value of all
outstanding Investments owned by Parent and its Restricted Subsidiaries in the
Subsidiary designated as an Unrestricted Subsidiary will be deemed to be  an
Investment made as of the time of the designation.  That designation will be
permitted only if the Investment would be permitted at that time under Section
6.01 and if the Restricted Subsidiary otherwise meets the definition of an
“Unrestricted Subsidiary.”
 
(b)          Any designation of a Subsidiary of Parent as an Unrestricted
Subsidiary will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy
 


 
106


 
 

--------------------------------------------------------------------------------

 


 


 
(4)           the Subject Company shall have delivered to the Administrative
Agent an Officer’s Certificate stating that such consolidation, merger or
transfer complies with this Agreement.
 
In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.
 
(b)          Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among Parent and/or
its Restricted Subsidiaries. Clauses (3) and (4) of Section 6.10(a) will not
apply to the Airlines Merger, the Airline/Parent Merger or any merger,
consolidation or transfer of assets:
 
(1)           between or among Parent and any of Parent’s Restricted
Subsidiaries;
 
(2)           between or among any of Parent’s Restricted Subsidiaries; or
 
(3)           with or into an Affiliate solely for the purpose of
reincorporating a Subject Company in another jurisdiction.
 
(c)          Upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the properties or assets of any Subject Company in a transaction that is subject
to, and that complies with the provisions of, Section 6.10(a), the successor
Person formed by such consolidation or into or with which such Subject Company
is merged or to which such sale, assignment, transfer, lease, conveyance or
other disposition is made shall succeed to, and be substituted for (so that from
and after the date of such consolidation, merger, sale, assignment, transfer,
lease, conveyance or other disposition, the provisions of this Agreement
referring to such Subject Company shall refer instead to the successor Person
and not to such Subject Company), and may exercise every right and power of such
Subject Company under this Agreement with the same effect as if such successor
Person had been named as such Subject Company herein; provided, however, that
the predecessor Subject Company, if applicable, shall not be relieved from the
obligation to pay the principal of, and interest, if any, on the Loan except in
the case of a sale of all of such Subject Company’s assets in a transaction that
is subject to, and that complies with the provisions of, Section 6.10(a) hereof.
 
Section 6.11. Use of Proceeds.  Parent will not use, and will not permit any of
its Subsidiaries to use, the proceeds of any Borrowing or any Letter of Credit
(A) in violation of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country (except to the extent permitted
by applicable law), or (C) in any manner that would result in the violation of
any Sanctions applicable to Parent or any of its Subsidiaries.
 

 
131


 
 

--------------------------------------------------------------------------------

 


 


 
ANNEX A
to Credit and Guaranty Agreement
 


LENDERS AND COMMITMENTS
 
 
                A.          Existing Revolving Commitments
 
Revolving
Lender                                                               Non-Extended                         2014
Extended Revolving
    Revolving                                         Commitment
 Commitment
J.P. Morgan Securities LLC                                                                                                   $125,000,000
Barclays Bank
PLCof America, N.A.                                                                                         
 $115,000,000
Merrill Lynch, Pierce, Fenner & Smith                                                                                       
$115,000,000
IncorporatedBarclays Bank PLC
Citibank,
N.A.                                                                                                                                 $115,000,000
Crédit Agricole Corporate
&and                                                                                                  $60,000,000
Investment Bank
Credit Suisse
Securities (USA) LLCAG                                                                                      $115,000,000
Cayman Islands Branch
Deutsche Bank
Securities Inc.AG New                                                                                       $125,000,000
York Branch
Goldman Sachs Bank
USA                                                                                                   $115,000,00080,000,000
 
ING Capital LLC                                                               $35,000,000
JPMorgan Chase Bank, N.A.                                                                                                   $125,000,000
Morgan Stanley Bank, N.A.                                                                                                  
   $50,000,000
Morgan Stanley Senior Funding,
Inc.                                                                               $115,000,00055,000,000
Opus Bank                                                                                                                            
      $10,000,000
TOTAL:                                                                    
        $35,000,000                             $1,000,000,000965,000,000
 


 
                B.          2014 Revolving Commitments
 
Revolving
Lender                                                                              2014
Revolving Commitment
Citigbank,
N.A.                                                                                      $45,000,000
Credit Suisse AG Cayman Islands
Branch                                      $25,000,000
JPMorgan Chase Bank,
N.A.                                                              $45,000,000
BNP
Paribas                                                                                          
$100,000,000
Barclays Bank
PLC                                                                              $30,000,000
Bank of America,
N.A.                                                                          $20,000,000
Crédit Agricole Corporate and
Investment                                       $25,000,000
Bank
Goldman Sachs Bank
USA                                                                   $25,000,000
Morgan Stanley Senior Funding,
Inc.                                                $20,000,000
Deutsche Bank AG New York
Branch                                              $15,000,000
TOTAL:                                                                                                  
$350,000,000




 
 

--------------------------------------------------------------------------------

 






 
     C.  
Total Revolving Commitments

 
 
Revolving
Lender                                                                              Total
Revolving Commitment
 
Bank of America,
N.A.                                                                                  $135,000,000
Barclays Bank
PLC                                                                                      $145,000,000
BNP
Paribas                                                                                                  
$100,000,000
Citibank,
N.A.                                                                                                
$160,000,000
Crédit Agricole Corporate and
Investment                                               $85,000,000
Bank
Credit Suisse AG Cayman Islands
Branch                                               $140,000,000
Deutsche Bank AG New York
Branch                                                       $140,000,000
Goldman Sachs Bank
USA                                                                           $105,000,000
ING Capital
LLC                                                                                           
 $35,000,000
JPMorgan Chase Bank,
N.A.                                                                       $170,000,000
Morgan Stanley Bank,
N.A.                                                                          $50,000,000
Morgan Stanley Senior Funding,
Inc.                                                         $75,000,000
Opus
Bank                                                                                                      
$10,000,000
TOTAL:                                                                                                          
 $1,350,000,000


 
 
 
BD.           Class B Term Loan Commitments
 
Term
Lender                                                                                       Class
B Term Loan Commitment

JPMorgan Chase Bank,
N.A.                                                                  $900,000,000

TOTAL:                                                                                                     $900,000,000








E.             
Class B-1 Term Loan Commitments

 
Term
Lender                                                                  Class
B-1 Term Loan Commitment
JPMorgan Chase Bank,
N.A.                                                                  $500,000,000
TOTAL:                                                                                                     
 $500,000,000


 


 
F.             
Lender Notices

 
Bank of America, N.A.
One Bryant Park
New York, NY 10036
 
 

 
 
 

--------------------------------------------------------------------------------

 






 
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
 
BNP Paribas
787 Seventh Avenue
New York, NY 10019
 
Citibank, N.A.
390 Greenwich Street
New York, NY 10013
 
Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
 
Credit Suisse AG Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
 
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005-2858
 
Goldman Sachs Bank USA
200 West Street
New York, NY 10282

ING Capital LLC
Voya Investments LLC (Scottsdale) (as successor to ING Capital LLC)
7337 E Doubletree Ranch Rd, Suite 100
Scottsdale, AZ 85258-2034

JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, NY 10179
 
Morgan Stanley Bank, N.A.
One Utah Center.
201 South Main Street, 5th Floor
Salt Lake City, Utah 84111
 
Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036
 
Opus Bank
19900 MacArthur Blvd., 12th Floor
Irvine, CA 92612
 
 
 


 

 